           Case 2:20-cv-00980-APG-DJA Document 3 Filed 06/08/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DERRICK WEI CHEN GAN,                                   Case No.: 2:20-cv-00980-APG-DJA

 4          Petitioner,
                                                                          Order
 5 v.

 6 CHAD WOLF, et al.,

 7          Respondents.

 8

 9         Derrick Wei Chen Gan filed this petition for writ of habeas corpus. Gan has not filed an

10 application to proceed in forma pauperis or paid the filing fee. Moreover, the petition is a

11 duplicate of the petition he previously filed in Case No. 2:20-cv-00947-APG. In that case I

12 directed the petition be served and I ordered the respondents to respond on an expedited briefing

13 schedule. Id. at ECF No. 3. It appears from the record that this second action was inadvertently

14 opened in error. Thus, this petition is dismissed without prejudice.

15         I THEREFORE ORDER the Clerk of Court to detach and file the petition (ECF No. 1).

16         I FURTHER ORDER that the petition is DISMISSED without prejudice.

17         Dated: June 8, 2020

18                                                          _________________________________
                                                            U.S. District Judge Andrew P. Gordon
19

20

21

22

23
